J-S20040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    GARY CALHOUN                               :
                                               :
                       Appellant               :      No. 1364 WDA 2021

             Appeal from the PCRA Order Entered October 20, 2021
                In the Court of Common Pleas of Cambria County
              Criminal Division at No(s): CP-11-CR-0000449-2012


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED: JULY 28, 2022

       Appellant, Gary Calhoun, appeals from the order entered in the Cambria

County Court of Common Pleas, which dismissed his serial petition filed under

the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

       The relevant facts and procedural history of this appeal are as follows.

A jury convicted Appellant of one count of corruption of minors. On December

17, 2013, the court sentenced Appellant to a mandatory minimum term of

twenty-five (25) years’ imprisonment, pursuant to 42 Pa.C.S.A. § 9718.2.1

This Court affirmed the judgment of sentence on November 12, 2014, and


____________________________________________


1Section 9718.2 imposes a mandatory 25-year sentence on offenders who
have a prior conviction for certain offenses enumerated in 42 Pa.C.S.A. §
9799.14.
J-S20040-22


Appellant did not seek further review. See Commonwealth v. G.C., 113

A.3d 347 (Pa.Super. 2014) (unpublished memorandum).

      On January 5, 2015, Appellant timely filed his first PCRA petition. The

court appointed counsel, who filed an amended petition on March 12, 2015.

On April 28, 2015, the court denied PCRA relief. This Court affirmed the order

denying PCRA relief on July 11, 2016, and Appellant did not seek further

review. See Commonwealth v. Calhoun, 154 A.3d 851 (Pa.Super. 2016)

(unpublished memorandum). Thereafter, Appellant filed several unsuccessful

PCRA petitions.

      On September 13, 2021, Appellant filed the current pro se PCRA

petition, his fifth, and a pro se motion for recusal. In the pro se PCRA petition,

Appellant attempted to invoke the governmental interference and newly

discovered fact exceptions to the timeliness requirements of the PCRA.

Specifically, Appellant claimed that he has suffered from mental illnesses,

including “major depressive and general anxiety disorders,” since 2009.

(PCRA Petition, filed 9/13/21, at 3.1). Appellant asserted that he “experienced

a mental health crisis” prior to trial, and he proceeded to jury selection, trial,

and sentencing without proper treatment. (Id.)

      Appellant further argued that the Commonwealth “suppressed, and

continues to suppress” his mental health records, which “are favorable to

[Appellant] because they are expert evidence relating to the diagnoses of

mental conditions.” (Id.) Appellant insisted that his “mental conditions have


                                      -2-
J-S20040-22


impaired [his] ability to raise or communicate these claims in court,” and the

newly discovered facts of his mental illness “could not have been obtained

earlier because of [his] psychiatric conditions.”2 (Id. at 3.2).

       On September 20, 2021, the court issued notice of its intent to dismiss

the petition without a hearing, pursuant to Pa.R.Crim.P. 907. Appellant did

not file a response to the Rule 907 notice. On October 20, 2021, the court

dismissed the current PCRA petition as untimely. In a separate order entered

that same day, the court denied Appellant’s recusal motion.

       On November 8, 2021, Appellant timely filed a pro se notice of appeal

from the order denying PCRA relief. On November 22, 2021, the court ordered

Appellant to file a Pa.R.A.P. 1925(b) concise statement of matters complained

of on appeal. Appellant subsequently complied with the court’s order.

       On appeal, appellant now raises five issues for this Court’s review:

          Did the PCRA court err in dismissing [Appellant’s] petition
          for [PCRA] relief without a hearing because a Brady v.
          Maryland, 373 U.S. 83 (1963) claimant is entitled to
          presume that the government fulfilled its Brady obligations
          because the [prosecution’s] duty to disclose is absolute and
          in no way hinges on efforts by [Appellant].

          Did the PCRA court err in dismissing [Appellant’s] petition
          for [PCRA] relief without a hearing because of insufficient
          evidence to convict [Appellant] of felony corruption of
____________________________________________


2Although Appellant devoted the bulk of his petition to arguments related to
mental health, Appellant also asserted that the Commonwealth failed to
produce certain dependency petitions from a 2005 proceeding. (See PCRA
Petition at 3.3).    Appellant posited that these records would have
demonstrated that trial witnesses representing Cambria County Children and
Youth Services “have shown a bias against [Appellant].” (Id. at 7).

                                           -3-
J-S20040-22


          minors, 18 Pa.C.S.A. § 6301(a)(1)(ii).

          Did the PCRA court err in dismissing [Appellant’s] petition
          for [PCRA] relief without a hearing because [Appellant’s]
          sentence is above the statutory maximum and the trial court
          had no authority to impose the sentence.

          Did the PCRA court err in dismissing [Appellant’s] petition
          for [PCRA] relief without a hearing because [Appellant] was
          designated a sexually violent predator and the trial court
          had no statutory authority to so designate [Appellant].

          Did the PCRA court err in denying [Appellant’s] motion for
          disqualification of judge.[3]

(Appellant’s Brief at 7) (unnumbered).

       As a preliminary matter, the timeliness of a PCRA petition is a

jurisdictional requisite. Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d

978 (2008), cert. denied, 556 U.S. 1285, 129 S.Ct. 2772, 174 L.Ed.2d 277

(2009). Pennsylvania law makes clear that no court has jurisdiction to hear

an untimely PCRA petition. Commonwealth v. Robinson, 575 Pa. 500, 837

A.2d 1157 (2003).         The PCRA requires a petition, including a second or

subsequent petition, to be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence

is final “at the conclusion of direct review, including discretionary review in

the Supreme Court of the United States and the Supreme Court of



____________________________________________


3Appellant’s statement of questions involved includes a challenge to the denial
of the recusal motion, but Appellant omitted this issue from the argument
section of his brief. Instead, Appellant fully develops the recusal issue in a
related appeal, which this Court docketed at 1363 WDA 2021.

                                           -4-
J-S20040-22


Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S.A. §

9545(b)(3).

      Generally, to obtain merits review of a PCRA petition filed more than

one year after the judgment of sentence became final, the petitioner must

allege and prove at least one of the three timeliness exceptions:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States.

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The proper question with respect to Section 9545(b)(1)(i)’s timeliness

exception is whether the government interfered with the petitioner’s ability to

present his claim and whether the petitioner was duly diligent in seeking the

facts upon which his claims are based. Commonwealth v. Chimenti, 218

A.3d 963 (Pa.Super. 2019), appeal denied, 658 Pa. 538, 229 A.3d 565 (2020).

In other words, the petitioner “is required to show that but for the interference

of a government actor he could not have filed his claim earlier.”

Commonwealth v. Staton, 646 Pa. 284, 293, 184 A.3d 949, 955 (2018)


                                      -5-
J-S20040-22


(internal quotation marks omitted).

      To meet the “newly discovered facts” timeliness exception set forth in

Section 9545(b)(1)(ii), a petitioner must demonstrate that “he did not know

the facts upon which he based his petition and could not have learned those

facts earlier by the exercise of due diligence.” Commonwealth v. Brown,

111 A.3d 171, 176 (Pa.Super. 2015), appeal denied, 633 Pa. 761, 125 A.3d

1197 (2015). “The focus of the exception is on [the] newly discovered facts,

not on a newly discovered or newly willing source for previously known facts.”

Commonwealth v. Burton, 638 Pa. 687, 704, 158 A.3d 618, 629 (2017)

(internal quotation marks omitted).

         Broad claims of mental illness do not satisfy a statutory
         exception to the PCRA time-bar. In Commonwealth v.
         Cruz, 578 Pa. 325, 852 A.2d 287 (2004), our Supreme
         Court carved out a narrow exception to the general rule
         where a PCRA petitioner’s mental incompetence prevented
         him from filing a timely PCRA petition. The appellant in
         Cruz shot and killed a number of victims before turning his
         handgun on himself and attempting to commit suicide. The
         appellant survived, but he sustained a severe brain injury
         that left him essentially lobotomized. The appellant entered
         a plea of nolo contendere to three counts of second-degree
         murder, and the court sentenced him to consecutive terms
         of life imprisonment for each offense. At the time of the
         plea, the parties informed the court that the appellant was
         pleading nolo contendere because he was unable to express
         emotions or discuss the facts of the case in any sensible way
         due to his brain injury. Almost six years later, the appellant
         filed a PCRA petition alleging his brain injury had rendered
         him incompetent and prevented him from participating in
         his own defense. The appellant further alleged that his brain
         injury had been slowly resolving in the months just before
         he filed his PCRA petition. The Cruz Court recognized that
         the PCRA does not include an exception for mental
         incapacity but held “in some circumstances, claims that

                                      -6-
J-S20040-22


        were defaulted due to the PCRA petitioner’s mental
        incompetence may qualify under the statutory [newly-
        discovered fact] exception.”

        Thus, the general rule remains that mental illness or
        psychological condition, absent more, will not serve as an
        exception to the PCRA’s jurisdictional time requirements.
        Consequently, Pennsylvania courts have continued to
        construe narrowly the limited holding in Cruz. See, e.g.,
        Commonwealth v. Ali, 624 Pa. 309, 86 A.3d 173 (2014),
        cert. denied, 574 U.S. 1026, 135 S.Ct. 707, 190 L.Ed.2d 439
        (2014) (holding petitioner did not meet newly-discovered
        fact exception concerning second PCRA petition because he
        failed to prove he was mentally incompetent during
        statutory period allowed; appellant showed temporal
        awareness in filing timely first PCRA petition and subsequent
        amendments after his judgment of sentence became final;
        that appellant was plainly able to ascertain factual
        predicates to claims raised in first PCRA petition but unable
        to ascertain facts necessary for issues raised in second PCRA
        petition is simply incongruous)[.]

Commonwealth v Shaw, 217 A.3d 265, 270-71 (Pa.Super. 2019) (some

internal citations and quotation marks omitted).

     Instantly, this Court affirmed Appellant’s judgment of sentence on

November 12, 2014. Appellant did not seek further review with our Supreme

Court, and his judgment of sentence became final on December 12, 2014.

See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 1113(a). Thus, Appellant had until

December 12, 2015, to file a timely PCRA petition.

     Appellant filed the current PCRA petition on September 13, 2021, which

was untimely on its face.    See 42 Pa.C.S.A. § 9545(b)(1).       On appeal,

Appellant continues to argue that the Commonwealth suppressed mental

health and court records that were vital to his defense at trial. Appellant,


                                    -7-
J-S20040-22


however, has failed to prove an exception to the PCRA’s timeliness

requirements. The PCRA court considered Appellant’s arguments and noted:

        Here, [Appellant] asserts that new facts exist in two
        categories: (1) facts related to his mental health issues and
        the related treatment records and (2) records related to a
        2005 dependency proceeding involving him and his children.
        To satisfy the first jurisdictional threshold, [Appellant] must
        establish that one or both of these facts were unknown to
        him at the time of trial.

        It is readily apparent that [Appellant] would have known the
        facts surrounding his own mental health and mental health
        treatment. As such those facts were known to him at the
        time of trial and cannot be said to be newly discovered.
        [Appellant] baldly argues, without supporting evidence, that
        the Commonwealth suppressed the existence of the records
        of his mental health diagnosis and treatment.            This
        argument ignores the fact that [Appellant] knew of his
        diagnosis, knew of his treatment regimen, and knew his
        treatment providers. Given this knowledge, [Appellant]
        could have obtained his own records himself, or through
        counsel, without the need of the Commonwealth’s
        assistance and in spite of any alleged effort to conceal the
        evidence.       Indeed, one of the treatment providers
        mentioned, Doctor Jeanne Spencer (“Spencer”), testified at
        trial, and thus could have been questioned on these issues
        regardless of any alleged effort to conceal the records.

                                 *    *    *

        Similarly, [Appellant] was aware of the records relating to
        the 2005 dependency action at the time of trial, as the issue
        of the records came up the day before trial was to begin
        resulting in a delay to afford trial counsel … and the
        Commonwealth an opportunity to review the records.
        Further, [trial counsel] was offered the opportunity to
        continue the trial to a later date if he felt that a Cambria.
        County Children and Youth Service (“CCCYS”) caseworker …
        should be called as a witness to address these issues.

                                 *    *    *


                                     -8-
J-S20040-22


         [Appellant] does not explain why he could not discover
         these alleged new facts earlier given his presence and
         participation in both his mental health treatment and the
         trial and this failure is fatal. [Appellant] does not assert that
         he was unaware of his mental health issues and treatment
         or that he was unaware of the existence of the CCCYS
         records. Rather, he baldly asserts that the Commonwealth
         somehow concealed this evidence.                  Even if the
         Commonwealth had been involved in an effort to conceal
         this evidence, [Appellant] was aware of it and could have
         made these arguments in his direct appeal or a prior PCRA
         petition.

(PCRA Court Opinion, filed 12/13/21, at 5-8) (internal citations and footnote

omitted). Our review of the record confirms the PCRA court’s conclusion. We

emphasize that the record demonstrates that Appellant’s mental condition at

the time of trial was not the equivalent of the “essentially lobotomized”

petitioner in Cruz. See Shaw, supra. In fact, Appellant provided substantial

and cogent testimony in his own defense at trial. (See N.T. Trial, 10/9/13, at

14-37). Moreover, after Appellant’s judgment of sentence became final, he

possessed enough temporal awareness to file a timely first PCRA petition.

Absent more, there is no indication that Appellant defaulted on any collateral

claims due to mental incompetence. See Shaw, supra.

      Thus, the record supports the PCRA court’s conclusion that Appellant did

not exercise due diligence in ascertaining the asserted “newly discovered”

facts surrounding the 2005 dependency action and his history of mental

illness. See Chimenti, supra; Brown, supra. Accordingly, we affirm the

order dismissing Appellant’s current PCRA petition.

      Order affirmed.

                                       -9-
J-S20040-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2022




                          - 10 -